99 F.3d 1142
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.O'HARE TRUCK SERVICE, INC. and John A. Gratzianna,Plaintiffs-Appellants,v.CITY OF NORTHLAKE, Reid Paxson, Mayor and Seymour Sapoznik,Police Chief, Defendants-Appellees.
No. 94-1222.
United States Court of Appeals, Seventh Circuit.
Oct. 3, 1996.

Before LAY*, EASTERBROOK and KANNE, Circuit Judges.

ORDER ON REMAND FROM THE SUPREME COURT

1
We affirmed the district court's dismissal of the two-count first amended complaint filed by O'Hare Truck Service and its owner John A. Gratzianna against City of Northlake, its mayor Reid Paxson and police chief Seymour Sapoznik on February 10, 1995.  By its opinion in O'Hare Truck Service, Inc. v. City of Northlake, --- U.S. ----, 119 S.Ct. 2353 (1996), the Supreme Court reversed our affirmance of the dismissal of the "Freedom of Speech" claim set forth in count one and remanded this case.


2
Only our decision in count one was before the Supreme Court for its review.  Our decision affirming count two, "Due Process of Law," was not appealed and remains undisturbed by the Supreme Court's reversal.


3
It is therefore ordered that the district court's dismissal of count one of the first amended complaint, the "Freedom of Speech" claim is REVERSED;  and the district court's dismissal of count two of the first amended complaint, the "Due Process of Law" claim remains AFFIRMED.


4
It is further ordered that the "Freedom of Speech" claim is REMANDED to the district court for further proceedings consistent with the opinion of the Supreme Court.



*
 The Honorable Donald P. Lay, of the Eighth Circuit, sitting by designation